Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 12/20/21, applicant has amended claims 1-20.  The 112 2nd rejection has been withdrawn in view of the amendment.  It is indicated (see Remarks page 1) that applicant has also amended the specification.  However, the Marked-up version has not been enclosed with the amendment.  It is also noted the substitute/replacement specification needs to be properly labeled on each page as “SUBSTITUTE SPECIFICATION (MARKED UP VERSION)” “SUBSTITUTE SPECIFICATION (CLEAN VERSION)”, see for further instruction below. 
 
Specification
The substitute specification filed 12/20/21 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the marked-up version was not provided and the replacement specification does not contain a label as “substitute specification”.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. -The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 8-9, the phrase “the sensed amount of SOG” lacks proper antecedent basis.  For the purpose of examination, the phrase “the sensed amount of liquid SOG” is assumed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 8, 10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2006/028870.
As to claim 1, KR’870 discloses (see Fig 1 and Abstract) a liquid spin-on glass (SOG) depositing system (a photo spinner equipment emmiting chemical solution), comprising: a suck back (SB) valve (26) arranged to receive liquid SOG; a liquid SOG dispenser having a nozzle (28), the SOG dispenser coupled with the SB valve (26) for receiving liquid SOG; a detector (44) positioned to detect liquid SOG outside the nozzle; and an SB valve controller (20) coupled with the detector for receiving one or more signals from the detector and coupled with the SB valve (26) for controlling operation of the SB valve, wherein the SB valve controller (20) is capable of pausing sensing by the detector based on the sensed amount of SOG outside the nozzle indicating the liquid SOG depositing system is operating outside at least one operating parameters (through the use of the controller 20 in communication with the suck back valve 26 and the nozzle 24, the liquid dispensing is halted (stopped) when the system is operated outside set of operating parameters, see English translation pages 4-6, under structure and operation of the invention with a jet control device, detection of existence and non-existence of fault and the control device stops spraying action when fault detected).
Regarding claim 8, KR’870 discloses a tool interlock circuit (interlock generated by the controller, see page 6), wherein the tool interlock circuit is configured to instruct the SB valve controller to close the SB valve in response to the liquid SOG dispenser operating outside of predetermined operation parameters (see detection of existence 
As to claim 10, in KR’870 the detector is configured to scan SOG outside of the nozzle.
As to claim 17, KR’870 discloses (see Fig 1 and Abstract) a liquid spin-on glass (SOG) depositing system (a photo spinner equipment emitting chemical solution), comprising: a suck back (SB) valve (26) arranged for receiving liquid SOG; a SOG dispenser having a nozzle (28), the SOG dispenser coupled with the SB valve (26) for receiving liquid SOG; a detector (44) positioned to detect liquid SOG outside the nozzle; and an SB valve controller (20) coupled with the detector for receiving one or more signals from the detector and coupled with the SB valve (26) for controlling operation of the SB valve, wherein the SB valve controller (20) is capable of pausing sensing by the detector based on the sensed amount of SOG outside the nozzle indicating the liquid SOG depositing system is operating outside at least one operating parameters (through the use of the controller 20 in communication with the suck back valve 26 and the nozzle 24, the liquid dispensing is halted (stopped) when the system is operated outside set of operating parameters, see English translation pages 4-6, under structure and operation of the invention with a jet control device, detection of existence and non-existence of fault and the control device stops spraying action when fault detected).  Furthermore, KR’870 discloses a tool interlock circuit (interlock generated by the controller, see page 6), wherein the tool interlock circuit is configured to instruct the SB valve controller to close the SB valve in response to the SOG dispenser operating .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2006/028870 in view of Fujimoto et al (US 6,391,111).
KR’870 lacks specifically teaching the SB valve comprising a switch valve and an adjustment valve but Fujimoto et al teaches the SB valve comprising a switch valve (AV) and an adjustment valve suck back valve (SV) each loaded with spring (see Fig .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2006/028870 in view of Fujimoto et al (US 6,391,111) as applied to claim 2 and further in view of Yajima (US 7,878,375). 
KR’870 as modified lacks teaching electromagnetic actuators although a suck back valve driven by electrical motor is taught in Fujimoto (see Fig 6 for motor 121 of a suck back valve 140). However, a suck back valve with a switch valve adapted to be moved by electromagnetic actuators is known in the art; for instance- as taught by Yajima (see column 9, lines 17-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include electromagnetic actuators for electrically operated motor because it is known in the art as taught by Yajima (see column 9, lines 17-24).

Claims 7, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2006/028870 in view of Nanbu et al (US 6,054,181).
Regarding claim 7, KR’870 lacks teaching an optical detector. However, a SOG depositing system using a detector comprising an optical detector is known in the art; for instance, as taught by Nanbu e al (see column 21, lines 1-15 and Figs 2 and 25). It would have been obvious to one of ordinary skill in the art before the effective filing date 
As to claims 9 and 13, KR’870 lacks teaching a movable detector. However, Nanbu et al teaches a movable detector, (see claim 7 retractable optical sensor). It would have been obvious to one of ordinary skill in the art before the effective filing date
of the claimed invention to include a movable detector to accurately position the detectors in relation to the surface of target that needs to be detected.
As to claims 11 and 12, KR’870 discloses (see Fig 1 and Abstract) a liquid spin-on glass (SOG) depositing system (a photo spinner equipment emitting chemical solution), comprising: a suck back (SB) valve (26) arranged to receive liquid SOG; a SOG dispenser having a nozzle (28), the SOG dispenser coupled with the SB valve (26) for receiving SOG; a detector (44) positioned to detect liquid SOG outside the nozzle scanning the liquid SOG outside the nozzle; and an SB valve controller (20) coupled with the detector for receiving one or more signals from the detector and coupled with the SB valve (26) for controlling operation of the SB valve, wherein the SB valve controller (20) is capable of pausing sensing by the detector based on the sensed amount of SOG outside the nozzle indicating the liquid SOG depositing system is operating outside at least one operating parameters (through the use of the controller 20 in communication with the suck back valve 26 and the nozzle 24, the liquid dispensing is halted (stopped) when the system is operated outside set of operating parameters, see English translation pages 4-6, under structure and operation of the invention with a jet control device, detection of existence and non-existence of fault and the control device stops spraying action when fault detected).  KR’870 lacks teaching an .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KR 2006/028870 in view of Nanbu et al (US 6,054,181) as applied to claim 11 and further in view of Hayashi et al (US 2016/0358829A1).
KR’870 lacks teaching the optical detector is configured to scan by moving a lens or a mirror within the optical detector. However, such feature is taught in Hayashi et al (see Fig 4) for a light detector with a moving mirror. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an optical detector moving a lens or a mirror within the optical detector to form the optical path within the flow passage portion selected among the plurality of flow passage portions as taught by Hayashi et al (see Abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over KR 2006/028870 in view of Nanbu et al (US 6,054,181) as applied to claim 11 and further in view of in view of Fujimoto et al (US 6,391,111).
KR’870 lacks specifically teaching the SB valve comprising a switch valve and an adjustment valve, but Fujimoto et al teaches the SB valve comprising a switch valve 

Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the subject matter of claim 16 is allowable for the same reasons described in the action sent on 09/20/21.

Response to Arguments
Applicant's arguments filed on 12/20/21 have been fully considered but they are not persuasive.  Applicants argue (see Remarks on pages 8-11, specifically on pages 8 and 10) that KR’870 fails to teach “the SB valve controller is configured to pause sensing by the detector based on the sensed amount of SOG outside the nozzle indicates the liquid SOG depositing system is operating outside at least one operating parameter.”  Examiner respectfully disagrees because, as explained above, KR’870 meets the claimed structural elements (see claims 1, 11 and 17), wherein the spinner .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717